Citation Nr: 9903111	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the residuals of injuries to the veteran 
sustained in an accident on July 9, 1995, were incurred as a 
result of his own willful misconduct.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and February 1996 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  In 
January 1996, the RO rendered an administrative decision, 
determining that the injuries the veteran sustained in a July 
9, 1995, accident were due to his own willful misconduct.  In 
February 1996, it rendered a rating decision denying the 
veteran's claim seeking entitlement to a nonservice-connected 
pension, basing its decision on the January 1996 
administrative decision.

The issue of entitlement to a permanent and total disability 
evaluation for pension purposes is addressed in the REMAND 
portion of this opinion.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran sustained injuries in a July 9, 1995, 
accident when he was hit by a train while passed out on 
railroad tracks.

3.  The veteran consumed as many as 10 beers prior to the 
July 1995 accident and had a blood alcohol level of .188 upon 
admission to the hospital after the accident.

4.  The evidence shows that the proximate cause of the 
injuries the veteran sustained on July 9, 1995, was his 
intoxication and passing out therefrom.


CONCLUSION OF LAW

The injuries the veteran sustained on July 9, 1995, were due 
to his willful misconduct.  38 U.S.C.A. §§ 1521(a), 5107(a)  
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(b), (c)(2), 
3.314(b)(2), 3.342(a)  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted his original claim seeking entitlement 
to a nonservice-connected pension in August 1995.  As stated 
above, in response to that claim, the RO made an initial 
determination in January 1996 that the veteran's injuries 
were due to his own willful misconduct.  The veteran properly 
appeal that decision.

The threshold question to be answered in this case is whether 
the veteran has presented a well-grounded claim; that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, this appeal must fail and there is no duty to 
assist him further in the development of his claim because 
such additional development would be futile.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
regard, the Board finds that an underlying issue in this 
claim for a permanent and total disability evaluation for 
pension purposes is whether the residuals of injuries to the 
veteran sustained in an accident on July 9, 1995, were 
incurred as a result of his own willful misconduct.  As to 
that issue, the Board finds that the veteran has presented a 
claim which is plausible and, thus, well-grounded.  It is 
also satisfied that all facts relevant to this issue have 
been properly developed and that no further assistance is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

It should be noted that, in deciding claims for VA benefits 
claims, "when there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

II.  Analysis

Review of the record in this case reveals that the veteran 
served on active duty from April 1968 to April 1972.  
Subsequent to service, in July 1995, he sustained multiple 
injuries when he was struck by a train.  An August 1995 
Report of Accidental Injury, VA Form 21-4176, submitted by 
the veteran indicates that he was not aware of the time or 
circumstances of the accident because he first woke up in the 
hospital.  The report also notes that he was ticketed for 
trespassing.

Private and VA hospitalization records from that time period 
indicate that the date of the accident was July 9, 1995, and 
that the veteran was found lying in a fetal position on a 
railroad track after being involved in a train versus 
pedestrian accident.  The records show that his resultant 
injuries included multiple rib fractures, traumatic 
amputation of the left mid foot, and fracture of the 
posterior malleolus.  The veteran also indicated that he 
injured his vocal chords, broke his right ankle, lost his 
gall bladder, and incurred a head injury.  A July 9, 1995, 
private hospital code sheet indicates that the veteran had 
consumed 10 beers on the day of the accident and that, upon 
admission after the accident, his blood-alcohol percentage 
was .188.  The veteran was hospitalized from July 9, 1995 to 
October 20, 1995.

The veteran underwent VA medical examination in November 
1995.  The report of the psychiatric portion of that 
examination reflects that, according to the veteran, he 
either passed out or "got drunk and passed out" at the time 
of the train accident.  A strong history of alcohol abuse was 
described.

The RO's January 1996 Administrative Decision concludes that 
the injuries sustained by the veteran on July 9, 1995, were 
the result of his own willful misconduct.  Its February 1996 
rating decision denied entitlement to a nonservice-connected 
pension, reasoning that all of the veteran's disabilities 
were caused by the train accident and, since the disabilities 
were determined to have been caused by his willful 
misconduct, they could not be considered for purposes of a 
nonservice-connected pension.  Therefore, his claim was 
denied.

VA regulations provide for permanent and total disability 
ratings for pension purposes for disabling conditions not the 
result of the veteran's own willful misconduct.  38 C.F.R. §§ 
3.301(b), 3.314(b)(2), 3.342(a)  (1998).  Willful misconduct 
is defined as "an act involving conscious wrongdoing or 
known prohibited action."  38 C.F.R. § 3.1(n)  (1998).  This 
regulation further provides, in regard to willful misconduct, 
that:

(1)  It involves deliberate or 
intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its 
probable consequences.
(2)  Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct.
(3)  Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death.

Id.  Further, in specific reference to alcohol intoxication, 
the law states that:

The simple drinking of alcoholic beverage 
is not of itself willful misconduct. ... 
If, in the drinking of a beverage to 
enjoy its intoxicating effects, 
intoxication results proximately and 
immediately in disability or death, the 
disability or death will be considered 
the result of the person's willful 
misconduct.

38 C.F.R. § 3.301(c)(2)  (1998).  "Proximate cause" is 
defined as "that which, in a natural continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
Forshey v. West, No. 96-1038, slip op. at 3 (U.S. Vet. App. 
Dec. 3, 1998) (citing BLACK'S LAW DICTIONARY  1225  (6th ed. 
1990).  Evidence relevant to the issue of whether or not 
intoxication was the proximate cause of injury may be 
anything that tends to make the existence of a relevant fact 
more or less likely, including "negative evidence," that 
which tends to disprove an intervening cause of injury.  Id. 
at 4.

Thus, in order for the veteran's accident injuries to be 
considered as caused by willful misconduct, the preponderance 
of the evidence must show that said injuries were 
"proximately and immediately" the result of his 
intoxication.  Id.  After careful review of the record, the 
Board concludes that the preponderance of the evidence shows 
such a relationship.

In this case, it is clear that the veteran was intoxicated at 
the time of the July 9, 1995 accident.  As stated above, the 
medical evidence shows that he had consumed 10 beers on the 
day of the accident.  The evidence also shows that he had 
passed out on the railroad tracks prior to the accident.  The 
veteran even conceded that this may have been because he 
"got drunk."  Subsequently, he was struck by a train, 
causing several serious injuries, listed above.  He was found 
lying in a fetal position still on the railroad tracks.  
After the accident, at the time of his admission, his blood-
alcohol percentage was found to be .188.

From the above evidence, the Board must find that the 
veteran's intoxication was the proximate and immediate cause 
of his injuries.  The evidence definitively shows that the 
veteran was intoxicated at the time of the accident.  Thus, 
the requirement of "immediacy" is met.  Moreover, the 
evidence suggests that he passed out on the railroad tracks 
due to intoxication and that, by passing out on train tracks, 
he was inevitably hit by a passing train.  This evidence 
shows supports the conclusion that the veteran's intoxication 
and his being hit by a train were a natural sequence of 
events.  No evidence suggests that there was some intervening 
cause of his injuries.  Therefore, the requirement of 
"proximity" is met.

In sum, the Board finds that injuries incurred as a result of 
the June 9, 1995, train accident were proximately and 
immediately due to the veteran's intoxication and, thus, his 
willful misconduct.


ORDER

The residuals of injuries that the veteran sustained in a 
July 9, 1995 accident resulted from willful misconduct.


REMAND

The veteran contends, in essence, that he is entitled to a 
nonservice-connected pension.  Specifically, he asserts that 
he is homeless and that his disabilities make him unable to 
work.  Overall, he believes that a nonservice-connected 
pension is warranted.

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a)  (West 1991).  
That is, it finds that the veteran has presented a plausible 
claim for nonservice-connected disability pension benefits.  
Specifically, he has alleged that he is unable to work due to 
nonservice-connected disabilities and has presented medical 
evidence of such disabilities.  See Murphy v. Derwinski, 1 
Vet. App. 78  (1990).

The law provides that nonservice-connected pension benefits 
are available to veterans who are deemed permanently and 
totally disabled and who meet certain income and service 
requirements.  38 U.S.C.A. §§  1521, 1522  (West 1991).  The 
issue before the Board at this time is whether the veteran is 
permanently and totally disabled for VA pension purposes 
within the meaning of governing law and regulations.  38 
U.S.C.A. §§ 1502, 1521  (West 1991); 38 C.F.R. §§ 3.321, 
3.323(b)(2), 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.17a, 
4.18, 4.19, 4.20, 4.25, 4.27 (1998).  In this regard, the 
Board notes that disabilities resulting from the veteran's 
own willful misconduct are not to be considered in a 
determination of entitlement to a nonservice-connected 
pension.  38 C.F.R. § 3.3  (1998).

Decisions by the United States Court of Veterans Appeals 
(Court) have redefined the approach to be taken to 
adjudication of claims for entitlement to a permanent and 
total disability rating for pension purposes.  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  The Court discussed in the aforementioned 
decisions, in pertinent part, the need to ascertain all 
disabilities affecting employability, accumulate medical data 
pertinent to the nature and severity of those disorders, and 
rate those entities under the VA's Schedule for Rating 
Disabilities (Rating Schedule).  The Court has instructed 
that when considering pension claims, the VA should make sure 
that each of the veteran's disabilities has been assigned a 
rating under the Rating Schedule.  Roberts v. Derwinski, 2 
Vet. App. 387 (1992).

In this case, the Board notes that the RO has assigned 
ratings for several disabilities.  Specifically, the RO 
assigned a 10 percent rating for the veteran's generalized 
anxiety disorder in an October 1996 rating decision.  In 
addition, in an August 1997 decision, it assigned 
noncompensable (0 percent) ratings for visual acuity defects; 
chronic tenia pedis with onychomycosis, tenia manuum, and 
tenia pruris; bilateral hearing loss; tinnitus; and residuals 
of a right ankle injury.

However, the Board finds that, although the RO assigned 
disability ratings for the above-cited disabilities, it has 
not yet provided the veteran with the pertinent rating 
guidelines under the Rating Schedule that it used to rate the 
veteran's disabilities.  No rating decision, Statement of the 
Case, or Supplemental Statement of the Case in the claims 
folder provides these regulatory provisions.  The Board notes 
that the rating criteria governing the evaluation of mental 
disorders were amended during the pendency of the veteran's 
claim.  The Court has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).  However, in this case, the veteran was 
only provided with notice of the amended regulations 
pertaining to mental disorders.  See 38 C.F.R. § 4.130  
(1998).  He needs to be informed of the old regulations and 
to have his psychiatric condition considered under those 
criteria, if more favorable to his claim.  See 38 C.F.R. 
§ 4.132  (1996).

In light of the above, it is not clear to the Board exactly 
how the RO determined the rating it assigned to each of the 
veteran's disabilities.  More importantly, it may not be 
clear to the veteran.  Due process considerations require 
that he be provided adequate notice of the pertinent laws and 
regulations affecting his claim.  38 C.F.R. § 19.29  (1998).   

Accordingly, the issue of entitlement to a nonservice-
connected pension is REMANDED to the RO for the following:

1.  The RO should review the veteran's 
claim seeking entitlement to a 
nonservice-connected pension.  In doing 
so, it should review the ratings assigned 
to all of the veteran's disabilities 
which are not due to the veteran's own 
willful misconduct, with consideration 
all applicable rating criteria under the 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4  (1998).  If the RO is 
of the opinion that further medical 
evaluation of any disability is 
necessary, the appropriate examination 
should be scheduled and the veteran 
provided notice of its time, date, and 
place.

2.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran and his representative, 
containing the criteria of the Rating 
Schedule under which each of the 
veteran's disabilities has been 
evaluated, as well as an explanation of 
the RO's latest deliberations under all 
of the foregoing criteria of the 
"average person" standard (38 U.S.C.A. 
§ 1502(a) (West 1991); 38 C.F.R. § 4.15 
(1998) and the "unemployability" 
standard (38 C.F.R. §§ 3.321, 4.17 
(1998).  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to accord the veteran due process of 
law.  No action is required of the veteran until he receives 
further notice.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after 
November 18, 1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 11 -


